Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2018/0291162, already cited in IDS dated 09/27/2021) in view of Labeque et al. (US 2017/0298216), hereinafter “Labeque.”
	Regarding claim 1, Boswell teaches water-soluble films made from copolymers of butene-diol and vinyl alcohol (BVOH), wherein the films have improved barrier properties (such as low transmission rates for oxygen and water vapor) as well as good solubility (see abstract), wherein these water-soluble films can be useful for the formation of water-soluble products and/or packaging, such as soluble unit dose articles (see paragraph [0025]), and wherein the articles can be configured with any convenient size and shape along with any number of compartments, wherein any of the compartments can be filled with one or more of any composition(s) for example, fabric care compositions which comprise detergents, and any of the water-soluble films can be used by itself and/or part of a laminate/composite material to form part, parts, or all of a soluble unit dose articles known in the art of soluble unit dose articles (see paragraph [0047]). The BVOH copolymer can also be used as a component in any polymeric material known in the art (see paragraph [0034]). Suitable BVOH copolymers can be produced by the copolymerization of vinyl acetate with butene diol followed by hydrolysis, and one suitable butene diol monomers for the described BVOH copolymers can include 3,4-diol-1-butene (i.e., 1-butene-3,4-diol). Boswell, however, fails to disclose a water-soluble film comprising from about 10 to about 60% by weight of a polymeric resin comprising a copolymer 
	Labeque, an analogous art, teaches a pouch comprising a water-soluble film and a household care composition at least partially enclosed by the water-soluble film in at least one compartment, the water-soluble film comprising a polyvinyl alcohol (PVOH) resin blend comprising: a first PVOH polymer comprising carboxylated anionic monomer units, vinyl alcohol monomer units and optionally vinyl acetate monomer units, wherein the carboxylated anionic monomer unit is present in the first PVOH polymer in an amount of from about 3 mol. % to about 6 mol. %, a second PVOH polymer consisting essentially of vinyl alcohol monomer units and optionally vinyl acetate monomer units, wherein the first PVOH polymer is present in an amount in a range from about 10 wt. % to about 70 wt. % of total PVOH polymers in the film (see paragraph [0013]), and wherein the PVOH resin is present in the water-soluble film in an amount in a range of about 50 wt. % to about 95 wt. %, or from about 50% to about 80%, more preferably from about 60% to about 75%, by weight of the film (see paragraph [0014]). The water soluble films and pouches made therefrom have the desired characteristics of good water solubility (e.g., cold water solubility), suitable pouch strength and desirable mechanical 
properties which make the films suitable for processing into articles (see paragraphs [0005], [0051], [0222]-[0225]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the BVOH copolymer of Boswell, i.e., prima facie obvious to combine two compositions (i.e., the BVOH copolymer of Boswell and the PVOH resin blend of Labeque) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071, 1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious).
With regards to the respective amounts of the BVOH polymer and the PHOH resin blend, considering that Boswell teaches that the BVOH polymer can be part of a composite material, which suggests that the amount is non-critical, hence, can be in any amount; and Labeque teaches that the PVOH resin blend is present in the water-soluble film in an amount in a range of about 50 wt. % to about 95 wt. %  as disclosed in paragraph [0014], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 2, Boswell and Labeque teaches the features as discussed above. In addition, Boswell teaches that the BVOH copolymer can be configured to have a degree of Hydrolysis of 70-100%, or any integer value for percentage between 70% and 100%, or 85-100% (see paragraph [0029]). 
	Regarding claim 5, Boswell and Labeque teaches the features as discussed above. Boswell and Labeque, however, fails to disclose the viscosity of the copolymer of polyvinyl alcohol and 1-butene-3,4-diol as recited in claim 5.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the viscosity of the copolymer of polyvinyl alcohol and 1-butene-3,4-diol to be within those recited because similar copolymers have been utilized, hence would behave similarly. 
	Regarding claim 6, Boswell and Labeque teaches the features as discussed above. In addition, Labeque teaches that the second PVOH polymer, i.e., PVOH homopolymer (see paragraph [0013])  in the PVOH resin blend has degree of hydrolysis preferably from about 80% to about 98%, preferably from about 85% to about 95%, preferably from about 87% to about oC. from about 3.0 cP to about 30 cP (equivalent to about 3 mPas to about 30 mPas) (see paragraph [0024]). 
	Regarding claim 7, Boswell and Labeque teaches the features as discussed above. In addition, Labeque teaches that the first PVOH polymer (i.e., PVOH copolymer comprising an anionic substitution) in the PVOH resin blend comprises carboxylated anionic monomer units, wherein the carboxylated anionic monomer unit is present in the first PVOH polymer in an amount of from about 3 mol. % to about 6 mol. % (see paragraph [0018]). The first PVOH polymer has a degree of hydrolysis preferably from about 80% to about 98%, preferably from about 83% to about 95%, preferably from about 85% to about 92% (see paragraph [0022]), and has a 4% solution viscosity at 20oC. of from about 10 cP to about 30 cP (equivalent to about 10 mPas to about 30 mPas) (see paragraph [0021]). 
	Regarding claim 8, Boswell and Labeque teaches the features as discussed in claim 7 above. In addition, Labeque teaches that the carboxylated anionic monomer unit is derived from a member such as monoalkyl maleate or dialkyl maleate (see paragraph [0015]).  	Regarding claim 9, Boswell and Labeque teaches the features as discussed above. In addition, Labeque teaches that the first PVOH polymer (i.e., PVOH copolymer comprising an anionic substitution) is present in an amount in a range of about 10 wt. % to about 70 wt. % , relative to the PVOH resin blend weight (see paragraph [0101]), and the second PVOH polymer (i.e., PVOH homopolymer) is present in an amount in a range of about 30 wt. % to about 90 wt. %, relative to the PVOH resin blend weight (see paragraph [0102]).  The PVOH homopolymer in the PVOH resin blend has degree of hydrolysis preferably from about 80% to about 98%, preferably from about 85% to about 95%, preferably from about 87% to about 92% (see oC. from about 3.0 cP to about 30 cP (equivalent to about 3 mPas to about 30 mPas) (see paragraph [0024]). The PVOH copolymer comprising an anionic substitution in the PVOH resin blend comprises carboxylated anionic monomer units, wherein the carboxylated anionic monomer unit is present in the first PVOH polymer in an amount of from about 3 mol. % to about 6 mol. % (see paragraph [0018]); the PVOH copolymer comprising an anionic substitution has a degree of hydrolysis preferably from about 80% to about 98%, preferably from about 83% to about 95%, preferably from about 85% to about 92% (see paragraph [0022]), and has a 4% solution viscosity at 20oC. of from about 10 cP to about 30 cP (equivalent to about 10 mPas to about 30 mPas) (see paragraph [0021]). 
	Regarding claim 10, Boswell and Labeque teaches the features as discussed in claim 9 above. In addition, Labeque teaches that the carboxylated anionic monomer unit is derived from a member such as monoalkyl maleate or dialkyl maleate (see paragraph [0015]).  
	Regarding claims 11 and 12, Boswell and Labeque teaches the features as discussed above. In addition, as discussed above, Boswell teaches that the BVOH copolymer can be used as a component in any polymeric material known in the art (see paragraph [0034]). On the other hand, Labeque teaches that the PVOH resin blend (i.e., the PVOH polymer comprising carboxylated anionic monomer units and PVOH homopolymer) is present in the water-soluble film in an amount in a range of about 50 wt. % to about 95 wt. %, by weight of the film (see paragraph [0014]). Boswell and Labeque, however, fails to specifically disclose the water-soluble polymeric resin, i.e., the total PVOH resin which comprises the BVOH copolymer, the PVOH polymer comprising carboxylated anionic monomer units and PVOH homopolymer, in amounts as those recited in claims 11 and 12.
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 13, Boswell and Labeque teaches the features as discussed above. In addition, Boswell teaches that the BVOH copolymer can include 8-30% by weight, of a plasticizer (see paragraph [0031]).
	Regarding claim 14, Boswell and Labeque teaches the features as discussed above. In addition, Boswell teaches that the polymeric material comprising the BVOH copolymer can also include any other additive or ingredient known in the art of polymer science, in any workable combination (see paragraph [0030]). Boswell, however, fails to disclose the water-soluble film 
	Labeque, the secondary reference, teaches that the water-soluble film can contain other auxiliary agents and processing agents, such as surfactants (see paragraph [0113]), wherein the amount of the surfactant in the water-soluble film may be in a range of about 0.1 wt % to 2.5 wt % (see paragraph [0115]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated one or more surfactants into the water-soluble film because Boswell specifically desires the polymeric material to include any other additive known in the art, and Labeque teaches the incorporation of about 0.1 wt% to 2.5 wt% surfactant(s) into the water-soluble film as an auxiliary and processing agent. 
	Regarding claims 15-16, Boswell and Labeque teaches the features as discussed above. In addition, Boswell teaches that the film comprises 3.5-7.5%, by weight, water (see claim 13). Boswell and Labeque, however, fails to disclose a residual moisture content of at least about 4% by weight of the film as recited in claim 15, or from about 4 to about 15%, by weight of the film as recited in claim 16.
Considering that Boswell teaches 3.5-7.5%, by weight, water in the film, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 17, Boswell and Labeque teaches the features as discussed above. In addition, Boswell teaches that the detergent compositions can take any convenient form such as liquid or solid (see paragraph [0048]).  
	Regarding claim 18, Boswell and Labeque teaches the features as discussed above. Boswell, however, fails to specifically disclose the detergent composition comprising anionic non-soap surfactants, nonionic surfactants, or a mixture thereof.
	Labeque, the secondary reference, teaches that the detergent compositions can comprise surfactants like anionic non-soap surfactants, nonionic surfactant or mixtures thereof (see paragraphs [0132]-[0133] and [0135]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition of Boswell to comprise anionic non-soap surfactants, nonionic surfactants or mixtures thereof because these are the common surfactants used in detergent compositions as taught by Labeque.
	Regarding claims 19 and 20, Boswell and Labeque teaches the features as discussed above. Boswell, however, fails to disclose the detergent composition comprising less than about 15% by weight of water as recited in claim 19; and the detergent composition comprising between about 10% and about 40% by weight of non-aqueous solvent as recited in claim 20.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition of Boswell to comprise water and non-aqueous solvent in amounts within those recited because it is known from Labeque that a typical laundry detergent composition enclosed in a water-soluble pouch comprise from about 5% to about 12%, or 8% by weight of water and 19 wt% non-aqueous solvent. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell and Labeque as applied to claims 1-2 and 5-20 above, and further in view of  Shibutani et al. (US 2009/0286909, already cited in IDS dated 11/18/2020), hereinafter “Shibutani.”
	Boswell and Labeque teaches the features as discussed above. Boswell and Labeque, however, fails to disclose the copolymer of polyvinylalcohol and 1-butene-3,4-diol having a 1-butene-3,4-diol monomer unit in a proportion of about 1 to about  15 mol% as recited in claim 3; or about 2 to about 10 mol% as recited in claim 4.
	Shibutani, an analogous art, teaches a polyvinyl alcohol (PVA) resin composition which comprises a polyvinyl alcohol resin (A) having a 1,2-diol structural unit (see abstract), wherein the 1,2-diol structural unit is derived from 3,4-diol-1-butene (i.e., 1-butene-3,4-diol) (see 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the BVOH copolymer of Boswell and Labeque to have a 1-butene-3,4-diol monomer unit in the copolymer within those recited because it is known from Shibutani that a similar BVOH copolymer comprises 2 to 15 mol%, or 5 to 10 mol% 1-butene-3,4-diol monomer unit in the copolymer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761